Lease Agreement


This Agreement is entered in Wuqing Tianjin on the day of January 1, 2011.


Party A: Tianjin Tianshi Group Co., Ltd.


Party B: Tianjin Tiens Biological Development Co., Ltd.


In the principle of fairness and mutual benefits as well as faith and credit,
Party A and Party B, through friendly consultations, signed and comply with the
certain agreement on the events that Party B uses Party A’s related resources
and Party A supplies Party B with Oracle system service.



 
1. 
Party A shall provide Party B with Oracle system and related service (see
exhibit 1). In order to support the management service of Party B, Party A shall
also provide related resources supporting (see exhibit 2).




 
2.
The Term of using Party A’s related resources as well as the Oracle system
service is one year, beginning on January 1, 2011 and terminating on December
31, 2011.




 
3.
The costs incurred from the use, maintenance and service in the term Party B
using related resources as well as the Oracle system service are collectively
referred to service fee in this agreement. Party B shall report sales revenue to
Party A monthly and pay the rent to Party A at the rate of 1% of its sales
revenue.




 
4.
Party B shall pay the rent monthly prior to the 15th day of the current month by
wire transferring to the bank account designated by Party A.




 
5.
Party A’s responsibilities:




 
a)
Party A shall insure the regular operation of related resources and undertake
the timely maintenance fee. Party A is responsible for compensating Party B’s
losses caused from delaying support of related resources.




 
b)
Party A shall insure the regular use of Oracle system.




 
c) 
Party A is responsible for providing Party B with system and technique
supporting and compensating Party B’s losses caused from the improper behavior
the management staff and other users of Party A.




 
d)
Party A is obliged to satisfy Party B’s reasonable and legal requirements during
the lease period.




 
e)
Party B shall timely notify Party A to take effective measures for any
requirements which are not up to Party B.




 
6. 
Party B ’s responsibilities:




 
a)
Party B promises to comply with the law in People’s Republic of China during the
lease period.




 
b)
Party B shall pay the related fee to Party A complied with the time set in the
agreement.

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
c)
Party B shall properly use and take good care of related resources and Oracle
system, and avoid any abnormal damages. Party B shall be responsible for timely
maintenance or compensation for any malfunctions on the premise and its internal
facilities caused from its misuse or inappropriate use.




 
d)
Party B shall keep the entire Oracle system in a good condition when the term of
this agreement comes to the end.




 
7.
If the rent is overdue, Party B shall pay a late charge to Party A. The sum of
the late charge shall be equal to the number of days overdue times 3‰ of the
amount of the overdue rent.




 
8. 
Party A shall undertake the lost to Party B caused from Party A’s violating the
provisions.




 
9.
Any matters not covered in this agreement shall be further negotiated between
two parties, and a supplemental agreement shall be made. The supplemental
agreement and this agreement shall be equally valid.




 
10.
Both parties shall solve the disputes arising from the execution of this
agreement through negotiation. In the case that an agreement cannot be reached,
according to the law in People’s Republic of China, any party may summit the
dispute to the court on which the People’s Republic of China has the
jurisdiction.




 
11.
This agreement has three originals, and each party shall keep one of them, the
other one shall be filed to Law Department.




 
12.
This agreement shall be effective from the date on which both parties sign on
it.





Party A(Signature):
 
Party B(Signature):
Tianjin Tianshi Group Co., Ltd.
 
Tianjin Tiens Biological Development Co., Ltd.
 
Address:
 
Address:
No.6 Yuanquan Road, Wuqing New-Tech Industrial Park, Tianjin, China
 
 
No.6 Yuanquan Road, Wuqing New-Tech Industrial Park, Tianjin, China
 
Legal Representative (principal)
 
Legal Representative(principal)
 
/s/ XXX
 
 
/s/ XXX
Date: March 1, 2010
 
Date: March 1, 2010

 

 
 
 

--------------------------------------------------------------------------------

 




Exhibition 1:  System list


Name
Service
ORACLE System
Regular use of all the modules used by Tianjin Tiens Biological Development Co.,
Ltd.





Exhibition 2:  Related resources


Name
Service
System resources
Regular use of Tianshi Group’s KM system
Technique resources
Technique support supplied by the IT Department of Tianshi Group



 
 

--------------------------------------------------------------------------------

 